Citation Nr: 0529093	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-02 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.

2.  Entitlement to payment of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	National Veteran's 
Organization of America


WITNESSES AT HEARING ON APPEAL

Appellant And T.K.


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to August 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In March 2004, the appellant testified at a 
Travel Board hearing before the undersigned at the Las Vegas, 
Nevada RO.

In April 2005, the Board remanded the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.

In April 2005 the Board found that subsequent to the issuance 
of the statement of the case, the appellant submitted 
additional evidence directly to the agency of original 
jurisdiction (AOJ).  The AOJ referred the evidence to the 
Board without initial review.  Neither the appellant nor her 
representative had waived initial AOJ review of the 
additional evidence which pertained to the issue of service 
connection for the cause of the veteran's death.  The Board 
further noted that entitlement to payment of DEA benefits 
under Chapter 35, Title 38, U.S.C., had to be deferred 
pending the outcome of that issue.  To ensure that VA met its 
duty to assist the appellant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the Board remanded the case for a 
review of the issues of service connection for the cause of 
the veteran's death and entitlement to payment of DEA 
benefits under Chapter 35, Title 38, U.S.C.

The Board notes that the record has been returned to the 
Board without the issuance of a supplemental statement of the 
case.  In view of Stegall, the case must again be returned to 
the AOJ for a review as set forth below:

The issues of service connection for 
the cause of the veteran's death and 
entitlement to payment of DEA benefits 
under Chapter 35, Title 38, United 
States Code should be reviewed with 
consideration given to additional 
evidence.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


